UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1458



SCOTT CHRISTIAN WADLEY,

                                             Plaintiff - Appellant,

          versus


PARK AT LANDMARK LP;        REALTY   MANAGEMENT
SERVICES; JULIE BOLEYN,

                                            Defendants - Appellees,

          versus


ALEXANDRIA REDEVELOPMENT & HOUSING AUTHORITY,

                                                   Party-in-Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00777-JCC)


Submitted:   January 29, 2008           Decided:    February 12, 2008


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Carl L. Crews, CREWS & ASSOCIATES, PLLC, Arlington, Virginia, for
Appellant. David D. Hudgins, Kathleen A. Wynne, HUDGINS LAW FIRM,
Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

                Scott Christian Wadley appeals from the district court's

order       granting     summary      judgment      in   favor   of   Appellees    and

dismissing his civil action alleging violations of the Fair Housing

Act (“FHA”), 42 U.S.C. §§ 3604(b), (f) (2000), and the Civil Rights

Act,       42   U.S.C.   §§   1981,    1982    (2000).      He   also   appeals    the

magistrate judge’s denial of his motion to compel.1                   Wadley alleged

that Appellees unlawfully discriminated against him on the basis of

his race (African-American) and disability2 when Appellees decided

to enact a Section 8 non-renewal program, failed to renew his lease

at Appellees’ property, and subsequently leased his former unit to

a non-disabled Caucasian.             Finding no error, we affirm.

                Wadley    resided      at    the    Park   Landmark     building   in

Alexandria, Virginia from 2002 until 2006.                  In January 2002 Wadley


       1
      While Wadley stated in his notice of appeal his intention
also to challenge the district court’s order denying his motion to
alter or amend pursuant to Fed. R. Civ. P. 59(e), his failure to
present argument on this issue in his brief results in the waiver
of this claim on appeal. To the extent Wadley’s cursory reference
to this issue could be deemed to be sufficient to preserve the
issue, we find that the district court did not abuse its discretion
in denying Wadley’s Rule 59(e) motion. Temkin v. Frederick County
Comm’rs, 945 F.2d 716, 724 (4th Cir. 1991). As the district court
correctly determined, Wadley provided no legitimate reason why the
affidavits he sought to have considered by the district court as
part of his motion for reconsideration were not available until
after final judgment, other than Wadley’s failure to obtain them
until after dismissal of the action.
       2
      As noted by the district court, Wadley presented no evidence
of discrimination based on disability, or, for that matter, even
established that he is disabled. He has presented no argument with
regard to this issue on appeal.

                                            - 3 -
qualified for a rental subsidy through a federal housing assistance

program known as “Section 8.”     Defendants Park at Landmark, LP

(“Landmark”), Realty Management Services, Inc., and Julie Boleyn

operated rental properties in Alexandria, Virginia, including the

Landmark property.    Prior to May 2005 Landmark participated in a

restrictive covenant with the City of Alexandria in which Landmark

was required to lease twenty percent of its rental units to low-

income tenants, including participants in the Section 8 program.

In 2005, however, Landmark was released from the covenant with the

city and no longer was required to maintain a percentage of low-

income tenants.    A corporate decision was made to pursue market-

rate tenants, and Appellees began to phase out Landmark’s Section

8 tenants through the non-renewal of Section 8 leases and the

replacement of those tenants with market-rate tenants.

          In January 2006, and at Wadley’s request, his lease was

converted to a month-to-month lease, with the stipulation that

either Wadley or Landmark could, with sixty days’ notice to the

other party, elect not to renew the lease.     On January 26, 2006,

Wadley was sent a sixty-day notice of Landmark’s decision not to

renew his lease.   Wadley moved out of the building one month early,

in February 2006;     Landmark waived Wadley’s rental payment for

March. Landmark no longer accepts new applications for new Section

8 residents, although some residents under the Section 8 program

remain as tenants in the building on a month-to-month basis.


                                - 4 -
            We review de novo the district court’s   grant of summary

judgment, and we construe the facts in the light most favorable to

Wadley, the non-moving party.    See Laber v. Harvey, 438 F.3d 404,

415 (4th Cir. 2006) (en banc).     “Summary judgment is appropriate

‘if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.’”

Laber, 438 F.3d at 415 (quoting Fed. R. Civ. P. 56(c)).

            To prove a prima facie case of discrimination under the

FHA, Wadley must demonstrate that either the housing action or

practice being challenged was motivated by a discriminatory purpose

or had a discriminatory impact.    Betsey v. Turtle Creek Assocs.,

736 F.2d 983, 986 (4th Cir. 1984).      Here, as the district court

found, Wadley presented no evidence sufficient to withstand summary

judgment with regard to his claim of discriminatory intent and

impact in either Appellees’ enactment of the Section 8 non-renewal

policy or in the termination of Wadley’s lease.        His own self-

serving, unsubstantiated statements in opposition to Appellees’

evidence in this regard is insufficient to stave off summary

judgment.    Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th

Cir. 1989). While Wadley blames his lack of evidence demonstrating

disparate impact and purpose on the magistrate judge’s denial of




                                - 5 -
his motion to compel,3 his failure to file objections in the

district court as to this denial within ten days of service of the

order precludes our review of it on appeal.   See United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir. 1984); Fed. R. Civ. P.

72(a); see also Wells v. Shriners Hosp., 109 F.3d 198, 199 (4th

Cir. 1997).   Accordingly, we cannot say that the district court's

finding of non-discrimination was clearly erroneous.   Anderson v.

City of Bessemer, 470 U.S. 564, 574 (1985).

          With regard to Wadley’s allegations of violations of the

Civil Rights Act, we find that Wadley’s failure to provide credible

evidence of intent to discriminate based on race,4 considered

together with Appellees’ presentation of sworn testimony from Julie

Boleyn and Alice Summers (the regional property manager) providing

credible evidence of non-discriminatory purposes for the non-

renewal program and the termination of Wadley’s lease,5 fully


     3
      Wadley had attempted to gather demographic evidence to
support his claims by way of letter, rather than by formal
discovery requests, in which Wadley requested confidential
information of Appellees regarding Section 8 residents. Appellees
argued before the magistrate judge that they did not possess the
information sought by Wadley, and that the Fair Housing laws
prohibited landlords from keeping the racial statistics sought by
Wadley on their tenants.
     4
      Wadley’s only evidence supporting this claim was his own
deposition testimony in which he stated he overheard a concierge
express dislike for Section 8 tenants.
     5
      Boleyn attested that all Section 8 residents whose leases
were to expire the same month as Wadley’s received the same notice
of non-renewal that was sent to him.       There was no evidence
presented that Appellees intended to discriminate against him when

                               - 6 -
support the district court’s conclusion that summary judgment

likewise was appropriate on the Civil Rights Act claims.

          We therefore affirm the district court’s grant of summary

judgment in favor of Appellees, and we dismiss Wadley’s appeal from

the magistrate judge’s order denying his motion to compel.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before    us and argument

would not aid the decisional process.



                                                   AFFIRMED IN PART;
                                                   DISMISSED IN PART




they elected not to renew his lease or that individuals who were
not in a protected class were treated any differently with respect
to the non-renewal decisions.

                              - 7 -